As filed with the Securities and Exchange Commission on December 6, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. ( ) FRANKLIN ALTERNATIVE STRATEGIES FUNDS (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7018 Franklin Templeton Investments Franklin ALTERNATIVE STRATEGIES FUNDS Franklin PELAGOS commodities STRATEGY FUND OFFERING CIRCULAR December 6, 2011 FORM N-1A, Part A: The responses to Items 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Sub-Advisor: Pelagos Capital Management, LLC (Pelagos) Stephen P. Burke Chief Executive Officer of Pelagos and a portfolio manager of the Fund since inception (2011) John C. Pickart, CFA Chief Investment Officer of Pelagos and a portfolio manager of the Fund since inception (2011) Wayne D. Ryan, CAIA Head of Global Trading of Pelagos and a portfolio manager of the Fund since inception (2011) Investment Manager: Franklin Advisers, Inc. (Advisers) Thomas A. Nelson, CFA Portfolio Manager of Advisers and a portfolio manager of the Fund since inception (2011) Item 6. Purchase and sale of Fund Shares The Franklin Pelagos Commodities Strategy Fund (the “Fund”) issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act.
